The opinion of the Court was delivered by
Poché, J.
This appeal brings up a rule by a purchaser at a judicial sale of succession property for possession of said property, which is withheld from him by 0. Anfoux, in actual possession of the same.
In the latter’s answer to the rule he is joined by Théophile Anfoux, executor of the succession, and by Delphine Imbert, who charge nullity of the judgment ordering the sale at which plaintiff in the rule became a purchaser, on the main ground that the same property had been previously sold and adjudicated to Delphine Imbert, which sale had been *445made under the order of the same court, hut had uot been completed on account of the auctioneer’s illegal refusal to perfect her title.
Alleging her readiness to comply with the terms of the adjudication to her, Delpliine Imbert urges that 0. Anfoux is her keeper under her alleged title, and together with the executor who joins in her defense, she resists the rule for possession.
The rule was maintained and intervenors have appealed.
The record shows that the succession property was offered for sale at the instance of creditors under an order of court, for the purpose of paying the debts of the succession, and was at the first offering adjudicated to the intervenor, Delphine Imbert, who is represented in the auctioneer’s return as having failed to comply with the terms of her bid.
On a petition of a creditor reciting these facts, the court issued a second order for the sale of the succession property. At the offering made thereunder the property in question was adjudicated to the plain-iff in this rule, to whom the auctioneer executed an authentic act of sale.
In their efforts to assail the latter’s title and to defeat his demand for possession of the property thus acquired by him, intervenors are met with a judgment of a court of competent jurisdiction ordering the sale of the property in contest, and they have to encounter the well established rule of our jurisprudence which protects a purchaser in good faith at a judicial sale made under the orders of a court of competent jurisdiction.
In addition to the grounds of nullity herein above stated, their main contention is that in the proceedings which resulted in the second offering of the property, the executor was uot made a party and that he was a necessary party.
To this a ready answer is, that the executor is always before the court and that he must be legally held as cognizant of all proceedings affecting the succession which he represents. Hence it is, that Article 990 of our Code of Practice authorizes the sale of succession property to pay debts at the instance of creditors, without the mention of the representatives of the estate; and that Article 992 applies these rules to all successions administered, by administrators.
It is, therefore, apparent that the court had jurisdiction in the .premises, and that the proceedings contained .all the elements of. a valid judgment. Beyond this the purchaser had no other inquiry to make.A purchaser at a sale made under such a judgment is not.bouDd to look beyond the decree recognizing its necessity. No rule in our jurispru*446dence rests on more solid ground, or is sanctioned by more abundant direct- authority. Nesom vs. Weis et al. 34 A. 1010; Duckworth vs. Vaughn, 27 A. 599; Succession of Vaughn, 26 A. 150; Wright vs. Cummings, 19 A. 353; Succession of Gurney, 14 A. 622; McCullough vs. Minor, 2 A. 466; Lalance’s Heirs vs. Moreau, 13 La. 431; Pintard vs. Deyrio, 3 N. S. 32.
The issue tendered by intervenors involves defects and irregularities which all preceded the, judgment under which the sale- was effected: hence, it cannot be tried under these proceedings.
Judgment affirmed.